Title: Gamaliel H. Ward to Thomas Jefferson, 20 January 1818
From: Ward, Gamaliel Hodges
To: Jefferson, Thomas


                    
                         Respected Sir,
                        Wilmington N.C.
Jan’y 20th 1818.
                    
                    With  a short preface I take the liberty of addressing You.—I am Gamaliel H. Ward of Wilmington No Carolina, Son of Samuel Ward Esquire of Salem Massachusetts who died n Naval officer of the District of Salem & Beverly during your happy Administration.—He was one of the first persons who read the divine declaration of American Independence in public town meeting, brought forward a resolution to support and defend its principles—dissolved the meeting while the British troops were marching up to stop the proceedings of American Republicans & Revolutionists and were within a short space of the Salem Court house when the meeting was dissolved, he was the first and only person who brought forward, supported and got pass’d a resolution to proscribe the Refugee & tory persons, and in consequence thereof created Enemies whose small minds and great wealth continued them so ever after; yet they couldn’t vary his firm fix’d principles, to wit, Never to die a hypocrite in the cause of freedom and emancipation from British tyranny.—
                    He has departed—Rich and proud in spirit ’tho’ poor in purse as I his son am. While British myrmidons with contaminated American blood, roll’d in luxery he despised their grandeur as much as they despised his poverty.—Peace to his shades—I doubt not his safe and happy retreat because he believed in—worshipped and adored one great & good God and admired the principles of the son of Sirach.—
                    He was a member of the Massachusetts Legislature in times that tried mens Souls & an intimate friend of Govr Jno Hancock. He was active in opposition to Shays’ insurrection assembled the force in the neighbourhood of Salem in his own Distil house and parted with them outside the suburbs of the town amidst the admiration of the populace; march’d with his musket to Rhodeisland in ill health &c &c.—
                    After a series of good and ill fortune I his Son am an inhabitant of No Carolina, having denounced my native State for her treason and now despise her for hypocrisy towards Mr Munroe.—
                    Having devoted the last summer to making Salt (for want of more active employment) ’tis acknowledged by all who are in the business that I have improved & facilitated the method on a new plan, much to their satisfaction and astonishment, for with the same works with which I made 1250 bushs only the last year, I can by fair calculation make 22 to 28,000 bushs and with not more than 600 to 900 dolls additional expence; and nothing more than common sense is required to effectuate and determine it by calculating the strength of one gallon of Sea Water and the power of Winslow Lewis’ Patent binnacle glasses,—the process you will easily comprehend Sir by reading the following.—Having little attention devoted to the works, in Winter and hearing the Salt makers complain that they couldn’t make Salt enough then to defray the expence of attending the works,—an idea struck me by heating a Spoonful of Water with a small burning glass; I then put a pan full of Water into a Small green house which soon had the desired effect, producing Salt much Quicker than by the ordinary lengthy process of 3 or 4 weeks.—My works were as follows, 100 Reservoirs of 20 feet on each side and about 6 inches deep, caulk’d and made tight then heavy cumbersome roofs with Cranes hanging on a pivot in the Centre or between the two rooms which are open’d or shut easily by one man in 20’, Cost in toto about 8000$.
                    The Water is first pumped into what are called the Water rooms which are much the largest proportion, to wit
                    
                        
                            = 52
                             
                            Water rooms in which the water settles and evaporates say about ⅓ or ½.—
                        
                        
                            = 36
                            
                            Pickle rooms which receives the evaporated Water from the first rooms or reservoirs after the dirt has been Skimm’d off and has settled to the bottom.—
                        
                        
                            = 12
                            
                            Salt rooms which receive the Pickle from the latter after it has continued evaporating from 10 to 20 Days  as the
                        
                        
                             100
                        
                    
                     weather and heat of the Sun may be.—the Water from the Pickle rooms ought never to be let off into the Salt rooms ’til Salt begins to make or ’til a piece of Salt will lie in it without dissolving.—In the Pickle rooms the lime (so call’d) seperates & settles to the bottom, first collecting on top of the Water, and ’tis Suppos’d by many that the lime is heavy enough to settle from its own weight, the fact is otherwise and need not be named to You Sir; but as my immediate attention was & is now given to the object of making Salt, while your exalted ideas are on something superior for the general good of Mankind, it may not be amiss to say that the lime is created from the lightest particles of the water and doesn’t settle to the bottom til impregnated with Salt, and then if the weather is dull and the sun obscure the Water continues several days without making more Salt. the surest criterion therefore is to wait ’til the Salt begins to make before the water is let into the Salt rooms (otherwise ’twill dissolve the salt in the rooms) when twill immediately commence forming in small Globules and in a day or two exhausts itself—leaving only a small part of bitter water (so call’d) which must be let off, to another reservoir to make Glauber Salts which will form in one night—or thrown away which is generally the case as G. Salts are not worth attending to.—
                    
                    This business, Sir, was to me entirely new and seeing the Negro’s spend so much time and money to effect a trifling object,—I determin’d to improve it and have done so to the satisfaction of all concern’d.—My object then is to take advantage of and to enrich myself thereby: I have written for a Patent which there’s but little doubt I shall obtain.—Nevertheless your opinion and advice would afford me the greatest imaginable satisfaction and be of the utmost benefit to me because as Mr Pitt said in the British Parliament Altho’ “’tis no crime to be a young man”—Yet a young mans opinions, motives and writings are not paid that deference & respect to which an old and experienced man has a right to expect and which the Public apparently feel bound to give.—   Therefore, Sir, all these circumstances consider’d I am confident in refering You for a knowledge of my character to Robert Cochran Esqre Collector here, Gilbert Geer, Jno London Richard Bradley, John Garnier & Thomas Robinson, all of them Merchants and Saltmakers on a large Scale and all anxious to have me improve their works.
                    In my native State to Hon. Wm Gray, E. H. Derby, Nathl West with with whom I served 7 years in the Mercantile & sea faring business, H. A. S. Dearborn Esqr Collector Boston Wm R. Lee Esqr Collr Salem, The President and m Members of the East India Marine Society, Salem, of which I have been a member ten years, The Bank and Insurance Companies generally and many others if necessary.—
                    You will perceive Sir, my object in writing to You, to wit Your good opinion; Nevertheless Should You think proper to withhold it from my age (36 years) Will You be pleased to express it to H. A. S. Dearborn Esqr or Wm R. Lee Esqre  and believe me with the utmost respect and esteem for Your character ’tho’ a stranger to your Person
                    
                        Your Mo. hble & Ob: Servt
                        Gaml H. Ward
                    
                